Title: From John Adams to Antoine Marie Cerisier, 18 November 1780
From: Adams, John
To: Cerisier, Antoine Marie


     
      Sir
      Amsterdam Novr. 18th. 1780
     
     I have recieved the letter which You were so good as to write me on the 15th. of this Month. The Translation of the Narrative of Genl. Howe cannot fail to have a good Effect at this critical Moment.
     The final Independence of America is as certain, as a decree of the Destinies. The only Question is, how much Blood shall be shed and how long Mankind shall be unnecessarily embroiled in the quarrel, and how many Nations shall be injured and insulted by one. It is plain, that Genl. Howe studiously avoids giving any Information to the rest of Mankind, which can shew the Weakness of his Country and the Strength and Unanimity of America, but what was absolutely necessary for his own Vindication. Yet enough appears, to shew his Opinion and to convince any impartial Reader. It is astonishing that any sensible Man, should still be of Opinion, that there is either Light or Integrity in the British Ministry. The whole History of the Court of St. James’s for these twenty Years proves that they have had the narrowest views, and been actuated by the meanest Passions. They have betrayed a total Ignorance of the Temper, Character, Principles, and Views of America, France, Spain, Holland, Russia, Sweeden and Denmark. They have discovered a constant Contempt of Truth, Justice, Liberty and Humanity—in short they have shewn themselves ignorant of every thing that Statesmen ought to know, except the Character of their Master, and the Degree to which Corruption might be carried in their Nation, and this last Knowledge has been or will be the Ruin of themselves, their Master and Nation altogether.
     Your Advertisement, and your Observations on American Credit, I shall expect with Impatience, as they will undoubtedly throw much light upon our Affairs. You may depend upon me, Sir, for any little Assistance I may be able to afford You, in your virtuous Labours, in the Cause of Mankind. I have written for G. Burgoyne’s Narrative, but have not yet recieved it. As soon as it comes it shall be sent.
     This Opportunity Republick will very soon have its Eyes opened upon its Interest and its Duty. I have had too long and too painful Experience of the British Cabinet, and their Conduct, not to know, that when they use a Language like that of Sir Joseph Yorke’s Memorial, they mean a great deal. It will not long be in the Power of any Man to think so favourably as some do or pretend to do.
     I should be obliged to You if You would let me know upon what Terms my Sons might go to the School you mention and whether Greek as well as Latin is taught at it.
     I am Sir, with very great Respect and Esteem your H. Servt.
    